The opinion of the Court was drawn up by
Kent, J.
—It has been settled in the "cases of Augusta v. Turner, 24 Maine, 112, and New Vineyard v. Harpswell, 33 Maine, 193, that a person non compos, or insane, may acquire-a settlement in his own right'by five years continuous residence in a town.
It had before been decided that such persons might acquire a settlement by dwelling and having a home in a town at the date of its incorporation, or of the passage of the Act of 1821.
The facts in this case clearly establish the residence of the pauper in Hebron, for more than five successive years, and under circumstances that would fix his settlement, if he had been of sound mind. The cases before .cited determine that ' this fact of insanity will not prevent such residence from operating to establish a settlement.
In this case, it appears that the pauper had a guardian, and it is contended that this fact distinguishes it from those referred to. It is urged that, as a continuing residence, to be operative under the pauper law, must be with an intention to remain, or without any present intention to depart, that the guardian’s will and intention is substituted for the pauper’s, and that he stands wholly in his place and speaks and acts for him.
*335If this proposition were granted, we think the facts show that the guardian’s intention was, that the pauper should take up his residence in Hebron for an indefinite time, and that he did not, during the five years, have any intention that he should depart. He says he “never had another home in contemplation for him than Keen’s $ that he hired him kept at Mr. Keen’s for no definite length of time.” He also says, that he “ placed him there till some circumstances took place, that I could move him to a better home.” There is no evidence that these circumstances did take place, nor that the new home contemplated was in another town, nor that the guardian had any intention to remove him from Hebron during the five years.
The pauper was, therefore, a resident, having his home the requisite number of years, in the defendant town, and had no intention himself, or by guardian, to change it during those years. Defendants defaulted,. —

Judgment for amount claimed in writ, and interest from date of writ.

Tenney, O. J., Rice, Appleton and Davis, JJ., concurred.